Citation Nr: 0638460	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 determination of the above Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an annual clothing allowance.  


REMAND

The veteran is seeking an annual clothing allowance pursuant 
to 38 U.S.C.A. § 1162, which provides that a veteran who has 
a service-connected disability is entitled, upon application 
therefore, to an annual clothing allowance.  The annual 
clothing allowance is payable in a lump sum, and the 
following eligibility criteria must also be satisfied: (1) a 
VA examination  or examination report from a private 
physician specified in 38 C.F.R. § 3.326(c) discloses that 
the veteran wears or uses certain prosthetic or orthopedic 
appliances (including a wheelchair) which tend to wear or 
tear clothing because of such disability; or (2) the Chief 
Medical Director or designee certifies that, because of the 
use of a physician-prescribed medication for a skin condition 
which is due to the service-connected disability, irreparable 
damage is done to the veteran's outer garments.  See 
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a) (2006).  

The veteran currently has six service-connected disabilities, 
including a skin condition rated as 30 percent disabling.  
The veteran contends that the medicated creams he uses three 
to four times a day for his service-connected skin condition 
stain and damage his clothes.  The May 2004 VA examination 
report reflects the veteran reported that his trousers get 
stained in the groin area from time to time because of the 
creams.  At the September 2005 Travel Board hearing, the 
veteran testified that he applies the medicated cream to the 
back of his neck, which makes an outline on the back of his 
collar.  

In May 2004, the veteran was afforded a VA examination to 
determine whether any of the medications prescribed for his 
service-connected skin condition cause irreparable harm to 
his outer garments.  The physician who conducted the 
examination interviewed the veteran regarding his service-
connected disability and noted the veteran reported that he 
has problems with the skin located in the groin area, the 
legs between his knees and ankles, and the bearded area of 
his face and neck.  The veteran also reported that he is 
currently prescribed four medications from his private 
dermatologist.  The VA examiner requested the chief of the 
pharmacy service to identify the skin medications on the 
VANTHCS Formulary that would cause irreparable damage to 
outer garments of clothing.  The April 2004 response did not 
include any of the medications the veteran reported using for 
his service-connected skin disability.  Based on these 
findings, the VA examiner opined that it is less likely than 
not that any medication prescribed for the veteran's service-
connected skin condition causes damage to his outer clothing, 
noting that the veteran reported he uses pads in the perineal 
area on a daily basis to prevent staining in his clothes.  

The evidentiary record includes records from the veteran's 
private dermatologists which include the names of the 
medications the veteran is prescribed for his service-
connected skin disability.  The medications include Nizoral, 
Ketoconazole cream, Locoid Lipocream, Naftin cream, and 
Oxistat lotion.  See private medical records dated July to 
September 2005 and January 2002 prescription.  Review of the 
record reveals the medications listed above are not the same 
medications or the generic names of the medications the 
veteran reported using at the May 2004 VA examination.  The 
Board does note the medications included in the private 
medical records are not on the list of damaging skin 
medications provided by the VA pharmacist in April 2004.  
Nonetheless, the Board finds that an opinion addressing the 
likelihood the medications listed above cause irreparable 
damage to the veteran's outer garments must be obtained.  As 
a result, this claim must be remanded for additional 
development.  

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development

1.	A medical opinion should be obtained 
with respect to whether or not any 
medicine, ointments, or creams, to 
specifically include Nizoral, 
Ketoconazole cream, Locoid Lipocream, 
Naftin cream, and Oxistat lotion, 
prescribed for and used by the 
appellant for his service-connected 
skin condition cause irreparable damage 
to his outer garments when used 
properly.  A rationale should be 
provided for any opinion offered.  The 
claims file must be made available and 
the report should reflect that such 
review is accomplished.  If a VA 
examination is required to address 
these questions, such examination 
should be scheduled.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


